Title: David Bailie Warden to Thomas Jefferson, 19 December 1810
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
            Baltimore 19 Dec. 1810—
          
          I had the honor of writing to you from Washington.  I shall send you by todays mail, some brochures— I had the pleasure of being informed, at the Department of State, that my communications to the secretary and my public and private conduct were always approved, and that no charge, nor insinuation has been made against me—Mr. Brent and others informed me that mr. Mc Crae will not remain at Paris, and Mr. Russel will not accept the Consulship of that City.  I have, on this account, strong hopes that neither the Messrs Smiths, nor General Armstrong will oppose my reappointment—I shall probably return to Washington in the course of a few weeks, when my presence may favor my success—I find that there is much conversation here concerning the choice of General Armstrong as the next President of the united States—
          I am, Sir, with great respect and esteem,
          
            your truly obligd Servt
            
 D B. Warden
          
        